Citation Nr: 1818513	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-40 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran was a cadet at the United States Air Force (USAF) Academy from June 1996 to May 2000, and served on active duty in the Air Force from May 2000 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's lower back disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a lower back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

The Board notes that the Veteran's service as a cadet in the USAF between 1996 and 2000 constitutes "active duty" for service connection purposes.  See 38 C.F.R. § 3.6(b)(4) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

At the outset, the Board notes it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

April 2008 imaging results show significant degenerative disc disease in the lumbar spine at L4-L5 and L5-S1.  As such, a current lower back disability is established.

The Veteran contends that his current lower back disability is the result of a weight-lifting injury suffered in April 1998, while in attendance at the USAF Academy.  At his April 2017 hearing, the Veteran testified that he has experienced lower back pain ever since the April 1998 injury.

In a June 2009 letter, a USAF orthopedic surgeon, Dr. M.S., stated he had seen and evaluated the Veteran for back problems over the previous four years, and had recommended bedrest and steroid injections on several occasions.
 
In an August 2009 letter, the Head Athletic Trainer at the USAF Academy, A.P., stated the Veteran had been a USAF cadet and intercollegiate football player, and had received ongoing treatment from the athletic training staff following an injury to his lower back in April 1998.  A.P. stated treatment was given on an as needed basis ranging from one to five days per week between April 1998 and July 2001, and included electronic muscle stimulation, ice, cold bath, stretching, and rehabilitation exercises.  A.P. also noted that medical records for treatment of athletes by athletic training staff were not maintained during this period.

In a January 2017 letter, the Veteran's post-service work supervisor, S.D., stated the Veteran had been an employee of his company since early March 2005, and was hired immediately upon his release from the USAF.  S.D. noted he had been the Veteran's supervisor for the Veteran's entire twelve years at the company, and he recalled that from the date of the Veteran's initial employment in 2005, he had made a series of physical accommodations for the Veteran to assist with his lower back problems.  These accommodations included allowing space for use of an inversion table, purchasing several premium office chairs, procuring a standing work station and cushioned floor mats, and allowing the Veteran to work from home when he was unable to travel to the office.

Finally, in an additional March 2017 letter, Dr. M.S. stated, again, that he had seen and evaluated the Veteran for his chronic lower back problems on numerous occasions dating from 2005 until the present.  Dr. M.S. noted he had reviewed all of the Veteran's diagnostic imaging results radiological reports, as well as the August 2009 letter provided by the Head Athletic Trainer at the USAF Academy regarding his lengthy treatment of the Veteran.  Dr. M.S. then stated that in his professional medical opinion as a USAF board-certified orthopedic surgeon, the Veteran's lower back condition was "without question" directly connected to his military service.  In this regard, Dr. M.S. explained that the Veteran's physical state was atypical for a healthy adult male of his age, and that his physical state had been consistent from Dr. M.S.'s first evaluation, which indicated a chronic condition.
 
The Board briefly notes that in a June 2010 examination report, a VA examiner opined the Veteran's lower back disability was unrelated to service.  The examiner based his opinion primarily on the absence of documented lower back treatment between April 1998 and April 2008.  The Board notes the examiner's findings are contradicted by the evidence discussed above, which show the Veteran was treated for lower back symptoms between 1998 and 2001, and between 2005 and 2009.  As such, the Board finds the VA examination report is of limited probative value. 

Upon review, there is no other medical evidence of record to contradict the March 2017 letter by Dr. M.S.  Based on the foregoing, the Board finds a preponderance of the evidence shows the Veteran's current lower back disability is etiologically related to his active service.  Accordingly, granting of service connection for a lower back disability is in order.


ORDER

Service connection for a lower back disability is granted.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


